People v Etheridge (2015 NY Slip Op 04504)





People v Etheridge


2015 NY Slip Op 04504


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-03100
 (Ind. No. 1009/11)

[*1]The People of the State of New York, respondent,
v Leah Etheridge, appellant.


Lynn W. L. Fahey, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis F. Caputo and Elizabeth I. Freedman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Wong, J.), rendered September 23, 2013, revoking a sentence of probation previously imposed by the same court (Kohm, J.), upon a finding that she violated a condition thereof, upon her admission, and imposing an indeterminate sentence of 4 to 12 years of imprisonment upon her previous conviction of grand larceny in the second degree.
ORDERED that the amended judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed from an indeterminate term of imprisonment of 4 to 12 years to an indeterminate term of imprisonment of 2 to 6 years; as so modified, the amended judgment is affirmed.
The sentence imposed upon the revocation of probation was excessive to the extent indicated herein (see People v Delaney , 89 AD2d 872; People v Williams , 76 AD2d 914; People v Green , 75 AD2d 625).
In light of our determination, we need not reach the defendant's remaining contentions.
SKELOS, J.P., DICKERSON, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court